The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 6-8, filed October 6, 2021, with respect to claims 1-3 and 9-11 have been fully considered and are persuasive.  The rejection of 1-3 and 9-11 have been withdrawn. 

Allowable Subject Matter
Claims 1-16 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Jang, US 2014/0121875 A1 teaches a control method for a hybrid vehicle that couples an engine clutch promptly while minimizing consumption of battery SOC and deterioration of fuel ratio, and further improves acceleration of the vehicle even in a situation in which a driver works an acceleration pedal deep during an EV mode.
Regarding independent claim 1, Jang taken either independently or in combination with the prior art of record fails to teach or render obvious a controller configured to collect status information from the motor and the engine, determine an equivalence factor based on status information of the battery and load information using the electrical energy of the battery and determine an operation mode in which energy consumption is minimized among a plurality of energy consumption amounts calculated based on the determined equivalent factor and the operation modes of the engine clutch in conjunction with the other claim limitations.
Regarding independent claim 9, Jang taken either independently or in combination with the prior art of record fails to teach or render obvious determining, by the controller, an equivalence factor .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30am to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668